
	
		II
		110th CONGRESS
		1st Session
		S. 2215
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2007
			Ms. Collins (for
			 herself, Mr. Pryor,
			 Mr. Sununu, Mr.
			 Johnson, Mr. Coleman,
			 Mr. Biden, Mr.
			 Thune, Mr. Enzi, and
			 Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Homeland Security Act of 2002 to establish
		  the Protective Security Advisor Program Office.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Supporting America's Protective
			 Security Advisor Act of 2007.
		2.Protective
			 Security Advisor
			(a)In
			 generalSubtitle A of title II of the Homeland Security Act of
			 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the
			 following:
				
					210F.Protective
				Security Advisor Program Office
						(a)In
				generalThere is in the Department a Protective Security Advisor
				Program Office (in this section referred to as the Office)
				within the Protective Security Coordination Division of the Office of
				Infrastructure Protection.
						(b)ResponsibilitiesThe
				Office shall have the primary responsibility and be the lead office within the
				Department for—
							(1)encouraging
				State, local, and tribal governments and private sector owners and operators of
				critical infrastructure and key resources to participate and collaborate within
				the risk management framework of the National Infrastructure Protection Plan,
				or any successor thereto;
							(2)coordinating
				national and intergovernmental critical infrastructure and key resource
				activities with State, local, and tribal governments and owners and operators
				of critical infrastructure or key resources;
							(3)facilitating and
				conducting requirements, capabilities, and risk assessment analyses that
				enhance critical infrastructure and key resources preparedness;
							(4)promoting
				information sharing and security awareness, particularly with State homeland
				security advisors and private sector security officials;
							(5)assisting State,
				local, and tribal governments in developing multi-jurisdictional security
				plans;
							(6)helping to ensure
				ongoing coordination between Federal, State, local, and tribal governments,
				owners and operators of critical infrastructure or key resources, emergency
				response providers, and related agencies;
							(7)serving as
				infrastructure liaison officials, with primary responsibility to advise the
				designated Principal Federal Official on issues dealing with nationally
				critical infrastructure, when a joint field office is activated in response to
				a natural disaster or terrorist event; and
							(8)facilitating and
				coordinating interaction with international security partners relating to the
				activities of the Department regarding international activities described in
				the National Infrastructure Protection Plan, or any successor thereto.
							(c)Protective
				security advisor assignments and distribution plan
							(1)In
				generalThe Secretary shall develop a plan for the assignment and
				distribution of protective security advisors that takes into account baseline
				requirements and anticipated growth after the date of enactment of this section
				of the need for such advisors.
							(2)Plan
				requirements
								(A)In
				generalThe plan developed under paragraph (1) shall—
									(i)ensure that
				protective security advisors are located across the United States to ensure
				appropriate coverage and coordinated support, with particular emphasis on
				high-risk regions, as determined by the Office; and
									(ii)assign
				protective security advisors and support staff based on risk, including
				consideration of assigning additional protective security advisors in areas of
				greater population density and concentration of critical infrastructure and key
				resources.
									(B)Minimum
				requirementsAt a minimum, the plan developed under paragraph (1)
				shall provide that—
									(i)at least 1
				protective security advisor shall be located in each State;
									(ii)at least 10
				supervisory protective security advisors shall be located throughout the United
				States, to provide regional coordination and management;
									(iii)each
				supervisory protective security advisor shall have appropriate support staff to
				assist in performing the duties of that supervisory protective security
				advisor; and
									(iv)the headquarters
				of the Office shall include—
										(I)at least 2
				protective security advisors to manage the participation of protective security
				advisors in special events, training programs, and exercise programs;
										(II)at least 2
				protective security advisors to manage the training and standards program for
				protective security advisors to ensure that personnel are certified in the
				latest security practices;
										(III)at least 2
				protective security advisors to manage day-to-day contingency operations in
				preparation for, or response to, a natural disaster or terrorist event;
				and
										(IV)appropriate
				support staff to assist in performing the duties of the Office.
										(3)ReportNot
				later than 90 days after the date of enactment of this section, the Secretary
				shall submit to the Committee on Homeland Security and Governmental Affairs of
				the Senate a report outlining and justifying the plan developed under paragraph
				(1).
							(d)Biennial
				reportingThe Secretary shall submit to Congress a report
				regarding the activities of the Office every 2 years.
						(e)Authorization
				of appropriations
							(1)In
				generalThere are authorized to be appropriated to carry out this
				section—
								(A)$40,000,000 for
				each of fiscal years 2009 and 2010; and
								(B)such sums as are
				necessary for each fiscal year thereafter.
								(2)AvailabilityAmounts
				made available pursuant to this subsection shall remain available until
				expended.
							.
			(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 210E the following:
				
					
						Sec. 210F. Protective Security Advisor Program
				Office.
					
					.
			
